Title: Sartine to the American Commissioners, 29 July 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles Le 29 juillet 1778
J’ai recu, Messieurs, La Lettre que vous m’avés fait l’honneur de m’ecrire Le 16 De Ce mois. Sa majesté compte beaucoup sur les secours en vivres que Le gouvernement de la Baye de Massachusset pourra procurer aux isles St. pierre et Miquelon.
Les difficultés que les Corsaires des Etats unis ont Eprouvées jusqu’a ce jour dans les ports de france soit pour la vente de leurs prises, soit pour la garde de leurs prisonniers doivent cesser par le changement de circonstances. Je ne doute pas, d’un autre Côté que Les Etats unis ne procurent dans Leurs ports les memes facilités aux Corsaires françois. Pour remplir ce double objet j’ai fait rediger un projet de Reglement que je m’empresse de vous communiquer. Je vous prie de L’Examiner, et de me marquer ce que vous en penserés, ou meme de m’indiquer d’autres moiens pour atteindre Le meme But, afin que je puisse prendre Les ordres de sa majesté. J’ay L’honneur d’Etre avec un sincere attachement, Messieurs, votre très humble et très obeissant serviteur
DE Sartine
Messrs. Les deputés des Etats unis de L’amerique
